lis DS oD — J ee

 

| OSS oi Q
| DOCUMENT
UNITED STATES DISTRICT COURT en /ECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK | I DOC

JDAI A ane] V

 

UNITED STATES OF AMERICA

No. 14-cr-775 (RJS)

we ORDER

JONATHAN READ

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

Due to a scheduling conflict, IT IS HEREBY ORDERED THAT the VOSR conference
currently scheduled to be held on Wednesday, December 11, 2019 at 4:00 p.m. is adjourned to
Thursday, December 12, 2019 at 3:00 p.m. The conference shall be held in Courtroom 18A of the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007. The

Court apologizes for any inconvenience caused by this necessary adjournment.

SO ORDERED.
Dated: December 9, 2019
New York, New York

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

|
Fe
